Citation Nr: 1532901	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision and June 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the Veteran requested a Board hearing at the VA Central Office in Washington, DC, but withdrew his request for a hearing in December 2012.  The Veteran having withdrawn his hearing request, the Board can proceed to adjudicate the case.  38 C.F.R. § 20.704(e) (2014).

In February 2013, the Board determined that the record contained new and material evidence sufficient to warrant reopening the above-listed claim.  This conclusion was based, in part, on evidence of record meeting the criteria for providing a VA examination.  Consequently, the Board remanded the above-listed issue for further development and readjudication.  The Board requested that the AOJ obtain opinions from an appropriate medical professional regarding the etiology of the above-listed condition, including with respect to both direct service connection and secondary service connection.  The Veteran underwent a VA examination in April 2013.  As discussed in more detail below, the examiner's opinions did not comply with the February 2013 remand instructions.  In a May 2013 Supplemental Statement of the Case (SSOC), the RO denied service connection for a respiratory disorder based, in significant part, on the April 2013 VA examination.  Because the Board remanded to obtain opinions regarding etiology (including secondary service connection) and because the direct service connection opinion is inadequate and there are no secondary service connection opinions, the Board will remand for further development to ensure full compliance with its instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As explained in the Introduction, the Board remanded this matter in February 2013 for further development and readjudication.  The remand instructions specifically directed that the examiner "should state a medical opinion as to the likelihood...that any currently diagnosed respiratory disorder is causally or etiologically related to the Veteran's" active service and "as to the likelihood...that any diagnosed respiratory disorder has been caused by or aggravated by...the Veteran's service-connected shell fragment wound residuals."  

The April 2013 VA examiner addressed the first question, but provided no opinion on the second question.  The rationale for the negative response to the first question appears to be based on the absence of a current disability or treatment for a current disability.  However, the Board noted in its February 2013 decision that the Veteran had been diagnosed with a respiratory disorder in June 2005 (COPD), September 2005 (mild obstructive lung disease), January 2006 (dyspnea, rule-out bronchospastic disorder such as asthma), and January 2006 PFT (indicating possible "early interstitial lung disease, emphysema, or other conditions which can decrease diffusion capacity").

The requested etiology opinion must address any respiratory condition diagnosed during the appeal period.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (holding that the requirement of a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

The examiner should, if possible, provide the requested nexus opinions based on any currently diagnosed respiratory disorder and any respiratory disorder(s) diagnosed during the appeal period even if the previously diagnosed disorder has resolved.  McClain, 21 Vet.App. at 321.

As already noted, the examiner must provide an opinion on secondary service connection (again addressing any respiratory disorder the Veteran has or had at any time during the appeal period).  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Aggravation means that the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease. 38 C.F.R. § 3.310(b).  To be adequate, the opinion must address whether any respiratory disorder (currently diagnosed or diagnosed at any point during the appeal period) is or was caused by or is or was aggravated by the service-connected residuals of shell fragment and gunshot wounds or treatment therefore.

The Veteran has the right to compliance with the Board's February 2013 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When there is not compliance, the Board has a duty to ensure compliance.  Id.  To that end, the matter is again remanded.

Since VA treatment records were last obtained in connection with the April 2013 supplemental statement of the case, any updated records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Indianapolis for treatment from March 2013 to the present.


2.  Only after obtaining the above VA records, then the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in April 2013 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  For each of the respiratory disabilities identified in the historical medical record (or currently, if appropriate), is it at least as likely as not (probability of at least 50 percent) that the respiratory disability either began during or was otherwise caused by his military service, including documented in-service gunshot wound injury and subsequent asserted in-service events, such as walking or being dragged for many miles with a collapsed lung?

The examiner should specifically comment on the prior diagnoses of exercise-induced asthma, dyspnea on exertion, COPD and possible chronic interstitial lung disease contained in the Veteran's medical records, as well as any currently diagnosed condition, if such is shown in the recent records.  

b.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that any respiratory disability identified in the historical or current medical record was caused by the Veteran's service-connected shell fragment wound residuals?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that any respiratory disability identified in the historical or current medical record is aggravated by the Veteran's service-connected shell fragment wound residuals?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for a respiratory disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




